Citation Nr: 1210902	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar status post diskectomy with radiation down the right leg.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this  case should take into consideration the existence of this electronic record. 

The appeal is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The record is not adequate to determine whether a separate rating is warranted for pain that radiates to the right leg.  In his Substantive Appeal, the Veteran reported having radiating pain and numbness in the right leg.  

At a March 2011 VA examination, the examiner noted that, on palpation of the low back, the Veteran experienced a shooting pain that traveled down the right leg.  However, no further evaluation of the radiculopathy was done to determine if there were neurological symptoms that would allow the Board to consider whether a separate compensable rating was warranted.  In light of the Veteran's contentions, a more thorough examination is needed.

The Board also notes that the VA Form 8 indicates the claims file was not forwarded to the Veteran's representative for completion of VA Form 646 since the representative had no local office.  Regardless of the location, the Veteran's appointed representative should be provided an opportunity to review the record and present argument based on a review of the Veteran's claims file.  

Since this matter is being remanded for an examination, it will allow the RO to provide the Veteran's representative an opportunity to review the file and provide a response or evidence in support of the claim.

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  

The RO should also take the opportunity to obtain any VA and private treatment records that have not been associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran to have him identify all VA and non-VA treatment he received since separation from service for his service-connected low back disability.  With the Veteran's assistance, the RO should obtain the necessary authorization to obtain copies of any non-VA treatment records referable to the service-connected lumbosacral spine disability that are not currently on file. 

2.  The RO then should schedule the Veteran for an appropriate VA examination to determine the severity of the service-connected low back disability.  

The Veteran's claims folder should be available to the examiner for review in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed.  All complaints and findings must be reported in detail with regard to the service-connected lumbar disability.  The examiner should provide data as to the range of motion for the lumbar spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  The number of incapacitating episodes during the past 12 month period should be noted.

The examination should also note the presence and severity of the right-sided neurological manifestations and comment on whether such symptoms are mild, moderate, moderately severe or severe.

The examiner must set forth the complete rationale for all opinions expressed. 

3.  The RO should take all indicated action to afford the Veteran's representative from the Virginia Department of Veterans' Services with an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.   

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

